Citation Nr: 0500442	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  02-21 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder, currently diagnosed as degenerative disc 
disease of the lumbar spine.  

2.  Entitlement to service connection for knee and leg pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1954 and from June 1955 to March 1957.  

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In his notice of disagreement the veteran limited the issues 
on appeal to those on the title page of the decision.  

The RO previously denied service connection for a back 
disorder in September 1959.  The veteran was notified his 
claim was denied and did appeal that decision.  In Barnett v. 
Brown, 8 Vet. App. 1 (1995) the United States Court of 
Appeals for Veterans Claims (Court) instructed that the Board 
of Veterans' Appeals (Board) must initially address the issue 
of whether or not new and material evidence has been 
submitted to reopen a claim in cases where there is a prior 
final decision.  See also McGinnis v. Brown, 4 Vet. App. 239 
(1993).  

The issues of service connection for degenerative disc 
disease of the lumbar spine and knee and leg pain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  




FINDINGS OF FACT

1.  The RO denied service connection for a back disorder in a 
September 1959 rating decision.  The veteran did appeal that 
decision.  

2.  The evidence submitted since the September 1959 rating 
decision is not cumulative or redundant of evidence already 
in the claims folder and is so significant that it must be 
considered to fairly decide the claim.  


CONCLUSIONS OF LAW

1.  The September 1959 rating decision of the RO is final.  
38 U.S.C. § 4005(b)(1958).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and the 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA has issued regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
veteran's request to reopen his claim was filed on August 16, 
2001 consequently, the new version of § 3.156 (2004) does not 
apply.  

As the decision of the Board reopens the veteran's claim for 
service connection for a back disorder and remands the claim 
for additional development no further review to determine if 
the requirements of VCAA have been met is required at this 
time.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Once entitlement to service connection for a given disorder 
has been denied by the RO and has not been timely appealed, 
that determination is final.  In order to later establish 
service connection for the disorder in question, it is 
required that new and material evidence be presented 
warranting reopening the claim and reviewing the former 
disposition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2004).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to the conclusions based on 
the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104.  A final 
and binding agency decision shall not be subject to revision 
on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105 and 3.2600 of this title.  38 C.F.R. § 3.104 (2004).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (2001) provides as 
follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Factual Background.  The veteran filed a claim for service 
connection for a back disorder in May 1959.  Included in the 
claims folder were his December 1954 Report of Medical 
Examination in service and an August 1959 VA orthopedic 
examination report.  

The RO denied the claim in a September 1959 rating decision.  
The veteran was notified by the RO his claim was denied in a 
September 1959 letter.  The veteran did not appeal that 
decision.  

In June 1994 the veteran requested service connection for a 
back injury sustained in 1954.  The RO did not respond.  

The veteran requested his claim for service connection for a 
back disorder be reopened on August 16, 2001.  The additional 
records submitted included: private medical records of a 
motor vehicle accident in May 1986; VA treatment for low back 
pain in August 1990; February 1993 private records of 
treatment for the back; an April 1993 VA examination report; 
February 1993 private records of treatment for lumbar strain; 
a letter from the Social Security Administration revealing 
the veteran was found disabled as of March 1, 1989; a June 
2002 VA examination report; private records of attendance at 
back school in 1999; an October 2002 magnetic resonance 
imaging of the spine; a February 2003 electromyography 
demonstrating acute left S1 radiculopathy; an April 2003 
opinion of the veteran's chiropractor that his current back 
problems were related to his service as a paratrooper; a 
letter from his private physician indicating his current back 
problems were related to a back injury in 1954; and 
additional service medical records noting the veteran fell on 
his back in October 1954 and was hospitalized in November 
1954 after having pain in the left hip subsequent to the 
fall.  A strain of the left sacro-iliac joint was noted.  

The RO denied the claim for service connection for a back 
disorder, currently diagnosed as degenerative disc disease of 
the lumbar spine in July 2002.  The veteran appealed that 
decision to the Board.  

Analysis.  The veteran's claim for service connection for a 
back disorder was denied in September 1959.  The veteran was 
notified by the RO that his claim was denied in September 
1959.  The veteran did not appeal that decision.  38 U.S.C.. 
§ 4005(b)(1958).  The rating decision became final.  

The veteran has submitted additional evidence since his claim 
was denied in September 1959.  The new evidence includes 
service medical records of treatment for a back injury in 
October 1954.  The records note the veteran was to be 
hospitalized for further treatment after he complained of 
pain in the left hip.  In addition the veteran has submitted 
private medical records which reveal a current diagnosis of 
degenerative disc disease of the lumbar spine.  

The service medical records and records of a current 
diagnosis of degenerative disc disease of the lumbar spine 
were not in the claims folder in September 1959.  They are 
not cumulative or redundant of evidence already considered.  
The evidence submitted since September 1959 is new.  

The additional records are also material as they reveal the 
veteran suffered back injury in service.  They are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  


ORDER

The claim for service connection for a back disorder, 
currently diagnosed as degenerative disc disease of the 
lumbar spine, is reopened, to this extend only the appeal is 
granted.  


REMAND

In June 2002 a VA examiner stated the veteran's current 
degenerative disc disease of the lumbar spine was not related 
to his back injury in service.  His opinion was based in part 
on a lack of any record of post service treatment for a back 
disorder.  The veteran has submitted opinions from his 
chiropractor and private physician which state the veteran's 
current back disorder is related to service, specifically to 
his time in the paratroopers.  An April 1952 Report of 
Examination was prepared for the veteran's "parachute 
duty."  

A review of the claims folder indicates all of the records of 
treatment of back disorder have not been obtained.  38 C.F.R. 
§ 3.159 (2004).  In this instance when continuity of 
symptomatology and the nature and severity of the in-service 
back injury are pivotal to the veteran's claim those records 
may be of great probative value.  

The veteran's service medical records reveal he suffered a 
back injury in October 1954 which then caused left hip pain.  
A strain of the left sacro-iliac joint was diagnosed in 
November 1954 and the veteran was transferred to the 302nd 
Field Hospital APO 34, USAH BAUM on November 1, 1954.  The 
claims folder does not include either a clinical cover sheet 
or discharge summary for that period of hospitalization.  
Those records may be of great probative value in determining 
if the veteran sustained a chronic lumbar disorder in 
service.  

The veteran was found to be disabled by the Social Security 
Administration as of March 1, 1989.  The claims folder 
contains letters to the veteran informing him he was granted 
benefits, but does not include the medical records supporting 
his claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
The RO must request those records.  

In June 1994 the veteran submitted a statement indicating he 
suffered a back injury in service and listing the physicians 
who had treated him since service.  In addition, the 
treatment records from the veteran's chiropractor and family 
physician who submitted opinions have not been obtained.  The 
RO must request those records.  

Beginning in April 1953 service medical records include 
diagnosis of recurrent left knee strain.  In August 1953 a 
possible dislocation of the cartilage was noted.  November 
1953 records also noted "patella bipartite" right knee.  
December 1953 service medical records noted the veteran had 
injured his left knee while jumping with the paratroopers.  
There are notations of continuing symptoms and treatment 
through September 1954 for knee pain.  A magnetic resonance 
imaging of the left knee in October 2002 revealed extensive 
degeneration and a complex tear and possible previous 
resection of the lateral collateral ligament body and 
anterior horn.  There was anterior displacement of the 
anterior horn and medial displacement of the body of the 
lateral meniscus with associated moderate osteoarthritic 
change of the lateral compartment.  There was milder 
osteoarthritis of the medial compartment with degenerative 
signal of the medial meniscus and small joint effusion.  The 
veteran has not been afforded a VA examination to determine 
if the symptoms of knee pain in service are the initial 
symptoms of his currently diagnosed left knee disorder.  The 
regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
of symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2004).  

In addition, the MRI indicated the veteran had surgery at 
some time on his left knee.  The RO should ask the veteran to 
provide the name of the medical care provider who performed 
surgery on his left knee.  Then the RO should attempt to 
obtain those records.  

Accordingly, the case is REMANDED for the following actions:

1.The RO should ask the veteran to 
identify all health care providers who 
have treated him for a low back disorder 
and knee pain since his separation from 
the service, then obtain copies of 
records of all such treatment which have 
not been previously secured.  This should 
include a specific request for records 
from Dr. Robert C. Bowman, 606 
Cincinnati, San Antonio. Texas, for 
treatment beginning in 1980; Dr. Luis 
Guimbarda 2800 Nogalitos, San Antonio, 
Texas 78225 from February 1993; and 
Gamboa Family Practice Associates, 1831 
S. General McMullen, San Antonio, Texas 
78226; Dr. Joseph Nelson, United 
Chiropractic, 6416 Bandera Road, Suite B, 
San Antonio, Texas 78236

2. The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim.

3. The RO should request the veteran's 
records of hospitalization in service on 
November 1, 1954 at 302nd Field Hospital 
APO 34, USAH Baumholder, Germany though 
official channels.  

4.  The RO should arrange for the veteran 
to be afforded a VA orthopedic 
examination to determine the etiology of 
his currently diagnosed left knee 
pathology and/or any current right knee 
disorder.  The examiner is asked to 
review the claims folder in conjunction 
with the examination.  After examining 
the veteran, reviewing the medical 
records (specifically the August 1953 
through September 1954 records of 
diagnosis and treatment for the left 
knee), and taking the veteran's history, 
the examiner is asked to diagnose any 
present disorder of the left and right 
knees.  Then the examiner is asked to 
answer the following:  Is it at least as 
likely as not that the current right or 
left knee disorder first began in 
service?  
5. Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of 
the development ordered above, and 
readjudicate the claim.  If it remains 
denied, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative, 
and they should have the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


